Title: From Thomas Jefferson to Martha Jefferson Randolph, 22 March 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Martha
            Philadelphia Mar. 22. 1792.
          
          Yours of Feb. 20. came to me with that welcome which every thing brings from you. It is a relief to be withdrawn from the torment of the scenes amidst which we are. Spectators of the heats and tumults of conflicting parties, we cannot help participating of their feelings. I should envy you the tranquil occupations of your situation were it not that I value your happiness more than my own. But I too shall have my turn. The ensuing year will be the longest of my life, and the last of such hateful labours. The next we will sow our cabbages together. Maria is well. Having changed my day of writing from Sunday to Thursday or Friday, she will oftener miss writing, as not being with me at the time.—I believe you knew Otchakity the Indian who lived with the Marquis Fayette. He came here lately with some deputies from his nation, and died here of a pleurisy. I was at his funeral yesterday. He was buried standing up according to their manner. I think it will still be a month before your neighbor Mrs. Monroe will leave us. She will probably do it with more pleasure than heretofore; as I think she begins to tire of the town and feel a relish for scenes of more tranquillity. Kiss dear Anne for her aunt, and twice for her grandpapa. Give my best affections to Mr. Randolph and accept yourself all my tenderness.
          
            Th: Jefferson
          
        